Adams, J.,
dissenting. — I do not think that a suit in replevin can be commenced before a justice of the peace in a township where neither of the parties resides, nor the property nor defendant is found.
The provision of section 3511 of the Oode, that the suit may bo commenced in any “ township wherein any portion of the property is found,” to my mind imposes by implication a. restriction just as certainly as if it were imposed directly. According to the majority opinion, the suit may be commenced in any “township wherein any portion of the property is found” or is not found. In other words it is thought that no restriction whatever is imposed in a replevin suit so far as the township is concerned.
The majority opinion eliminates the word towmhi/p from section 3511, and, if that is a restrictive word, it eliminates a restriction. After having denied the restrictive character of the word township, the opinion says: “The occurrence of the word township is unnecessary to convey the thought of the provision.” This would be true if we are at liberty to deny the restriction. The question then is, as to whether the word township is restrictive in the use there made of it. If it is, we cannot eliminate it, except upon the ground that the restriction is repugnant to a provision which follows, and that the latter provision must prevail.
As to the question whether the word township has a restrictive use, the idea, as I understand it, of the majority of the court is, that authority to commence a suit in a certain township is not a denial of authority to commence it elsewhere. In one sense this is true, but is it true within the meaning of the statute? I think not. It is in conflict with the rulé that force must be given to every word if it can be done consistently. Resides, why should we construe the word township in section 3509 and in section 3510 as restrictive, and not in 3511? That *507it is restrictive in the two former sections no one will deny. In one sense, it is true, the word in the latter section is not properly restrictive. It enlarges the restriction already imposed by the two former sections; but then it enlarges the restriction only to a certain extent, and for that reason it carries with it a restriction still.
I have two reasons for thinking that the view of the majority of the court is not tenable. One I have already alluded to, and that is, that we should not readily conclude that the use of the word township is senseless; and the other -is, that I can see no reason for such a provision as section 3’511 becomes if so construed.
If the provision is regarded simply as an enlargement of the restriction imposed by the two .preceding sections, but as restrictive still, the reason for it is abundantly evident. But no good reason, I think, can be given why, in a replevin suit, the restriction which sections 3509 and 3510 would otherwise impose should by section 3511 be entirely withheld.
It is thought by the majority of the court that the use of the word township as restrictive is inconsistent with the provision that “justices shall have jurisdiction therein within the county.” A question is raised in regard to the meaning of the word therein. To my mind it refers to actions commenced in the manner provided. In the view of the majority, it refers to actions in replevin and attachment in a general way. It is said that it is not in accordance with “the grammatical construction of the language” to construe the word therein as referring to actions commenced in a prescribed township. To my mind the grammatical construction affords no especial aid to either view. If the view which I entertain is not correct, it is because it is improper to say that an action in replevin can be brought only in certain townships, and at the same time that the justice has jurisdiction in actions of replevin throughout the county. I differ from the majority of the court in regard to the meaning of the word jtwisdiction as hereused.
The provision that an action in replevin shall be brought in a certain township does not prevent the justice from exercising jurisdiction therein throughout the county. A writ of re*508plevin or execution issued by him may run. throughout the county. The action having been properly commenced his jurisdiction throughout the county is as complete as that of the district or circuit court.
The majority opinion is directly in conflict with Meunch v. Breitenbach, 41 Iowa, 527, the latest decision of this court construing the statute.
The case of Leversee v. Reynolds, 13 Iowa, 310, cannot be regarded as well considered, for the decision is put upon the ground that the construction adopted is necessary, in order to “give force to and preserve all the words of the statute,” and yet it did not give force to and preserve all the words of the statue, as is now virtually admitted in the majority opinion; and the fact that it did not seems in Leversee v. Reynolds to have been entirely overlooked. The case of Craft v. Franks involved nothing which was decided in Leversee v. Reynolds. The case is cited to be sure, but it can hardly be said to be approved. I cannot regard the question as a doubtful one, but even if it were, I should consider the latest decision as the most authoritative.
Day, Ch. J., concurs with me in this dissent